DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/28/21 have been fully considered but they are not persuasive. Applicant argues that none of the references teach a combination of a magnetic field and either of an acoustic field or an electrostatic field, but Yang explicitly states using electric fields and magnetic fields together [0056], which means it would be capable of generating an electrostatic field as an electrostatic field is just an electric field with an unchanging charge distribution.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9-15, 18-21, 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2017/0312849).
As to claim 1, Yang teaches an apparatus, comprising: a feeding mechanism (210, 220) [0046] that receives a feedstock [0045, 0065] the article worked upon, ie the functional material and flowable material, does not limit apparatus claims and therefore these materials are not a further structural limitation on the apparatus, see MPEP 2115. The feeding mechanism causing the flowable material to achieve a flow [0009, 0026, 0065] that carries the functional material in a flow direction towards an orifice where the flow exits towards a build surface (100), one or both of the build surface and orifice being moved relative to one another such that the flow exiting the orifice additively manufactures a part [0045, 0046, Fig 1]; and a field generator (330) located at or before the orifice having at least one component normal to the flow direction that emits a field onto the fluid flow [0050, 0065, Fig 1] and is capable of being varied in direction [0047, 0065], thus the field would be capable of aligning the functional material within 
As to claim 2, Yang teaches a heat source that melts the flowable material [0009, 0026].  
As to claim 3, Yang teaches the external field could be capable of increasing a temperature of the flow depending on the intensity of the field [0026, 0052]. The examiner notes manner of operating a device, does not differentiate an apparatus claim from the prior art, see MPEP 2114 II.
  As to claim 4, Yang does not explicitly state the functional material comprises permanent magnetic material, and wherein the part has a volumetrically varying permanent magnetic field direction, but the article worked upon does not limit apparatus claims and therefore these materials are not a further structural limitation on the apparatus, see MPEP 2115.  
As to claim 5, Yang teaches the field generator comprises a coil that generates a magnetic field [0047, 0050].
As to claim 7, Yang teaches flowable material comprises a polymer [0065], however, the article worked upon does not limit apparatus claims and is not a further structural limitation on the apparatus, see MPEP 2115.  
As to claim 8, Yang does not explicitly state the functional material comprises a magnetized or demagnetized ferromagnet, however, the article worked upon does not limit apparatus claims and is not a further structural limitation on the apparatus, see MPEP 2115.  
As to claims 9 and 25, Yang does not explicitly state the functional material comprises graphene, however, the article worked upon does not limit apparatus claims and is not a further structural limitation on the apparatus, see MPEP 2115.  
As to claim 10 and 26, Yang teaches the functional material comprises a fiber [0027], however, the article worked upon does not limit apparatus claims and is not a further structural limitation on the apparatus, see MPEP 2115.  
As to claim 11, Yang does not explicitly state the fiber has magnetic particles attached thereto, however, the article worked upon does not limit apparatus claims and is not a further structural limitation on the apparatus, see MPEP 2115.
As to claim 12, Yang teaches the direction of the magnetic field can be changed as explained above in claim 1 and claim 15 and would therefore be capable of forming a part with selectably variable orientation within the volume of the part comprises selectably variable magnetic orientations of the functional material. Thus, this feature is merely an intended use. The examiner notes manner of operating a device, does not differentiate an apparatus claim from the prior art, see MPEP 2114 II.
As to claim 13 and 27, Yang teaches the direction of the magnetic field can be changed as explained above in claim 1 and claim 15 and would therefore be capable of forming a part with selectably variable orientation within the volume of the part comprises selectably variable anisotropic structure of the functional material. Thus, this feature is merely an intended use. The examiner notes manner of operating a device, does not differentiate an apparatus claim from the prior art, see MPEP 2114 II.
  As to claim 14 and 28, Yang teaches the direction of the magnetic field can be changed as explained above in claim 1 and claim 15 and would therefore be capable of forming a part with selectably variable orientation within the volume of the part comprises selectably variable heat transfer properties of the functional material. Thus, this feature is merely an intended use. The examiner notes manner of operating a device, does not differentiate an apparatus claim from the prior art, see MPEP 2114 II.
As to claim 15, Yang teaches the angle, a magnitude, and a direction of the field is capable of being varied over time [0047, 0050].
As to claim 18, Yang teaches an apparatus, comprising: a dispensing unit (210, 220) [0046] that receives a feedstock [0045, 0065] the article worked upon, ie the functional material and flowable material, does not limit apparatus claims and therefore these materials are not a further structural limitation on the apparatus, see MPEP 2115. The feeding mechanism causing the flowable material to achieve a flow [0009, 0026, 0065] that carries the functional material in a flow direction towards an orifice where the flow exits towards a build surface (100), one or both of the build surface and orifice being moved relative to one another such that the flow exiting the orifice additively manufactures a part [0045, 0046, Fig 1]; and a field generator (330) located at or before the orifice that emits a field onto the fluid flow 
As to claim 19, Yang teaches multiple field generators that generate a second magnetic field onto the fluid flow and are variable over time which would be capable to affect the selectably variable orientation of the functional materials within the volume of the part [0047, 0050], and teaches that at least one field is magnetic and one field is electric, ie electrostatic [0056].
As to claim 20, Yang does not explicitly state the feedstock comprises a second functional material different than the first functional material, wherein the first and second fields affect the functional material and second functional materials differently. However, the article worked upon, ie the materials, does not limit apparatus claims and is not a further structural limitation on the apparatus, see MPEP 2115.
As to claim 21, Yang teaches at least one of a magnitude and direction of the first field changes over time together with the angle of the first field [0047, 0050].  
As to claim 24, Yang teaches the field generator comprises a coil that generates a magnetic field as the second field[0047, 0050].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0312849) in view of Wilds (US 2020/0298493).
As to claim 6, Yang teaches the field generator comprises two or more coils that generate a second magnetic the magnetic field and the second magnetic field that would be capable of combining to form a net magnetic field that is variable [0047, 0050], but does not explicitly state that the field is variable over any angle in three-dimensions.  
Wilds teaches a 3D printer [Abstract] wherein coils (224) are utilized to induce a magnetic field in any direction that orients the working material [0110, 0008, 0012-0014, 0014, 0021 Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Yang and included the coil capable of inducing a magnetic field in any direction, as suggested by Wilds, in order to properly orient the material. 
As to claim 22, Yang does not explicitly state the angle of the first field is changed in three dimensions.
Wilds teaches a 3D printer [Abstract] wherein coils (224) are utilized to induce a magnetic field in any direction that orients the working material [0110, 0008, 0012-0014, 0014, 0021 Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Yang and included the coil capable of inducing a magnetic field in any direction, as suggested by Wilds, in order to properly orient the material. 
As to claim 23, Yang does not explicitly state the angle of the first field is changed in three dimensions over time.
Wilds teaches a 3D printer [Abstract] wherein coils (224) are utilized to induce a magnetic field in any direction that orients the working material [0110, 0008, 0012-0014, 0014, 0021 Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Yang and included the coil capable of inducing a magnetic field in any direction, as suggested by Wilds, in order to properly orient the material. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARMAND MELENDEZ/Examiner, Art Unit 1742 

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742